315 A.2d 743 (1974)
STATE
v.
Aram K. BERBERIAN.
No. 73-35-C. A.
Supreme Court of Rhode Island.
February 27, 1974.
Richard J. Israel, Attorney General, Donald P. Ryan, Asst. Attorney General, Edward E. Dillon, Jr., Special Asst. Attorney General, for plaintiff.
Berberian & Tanenbaum, Aram K. Berberian, pro se, for defendant.

OPINION
PER CURIAM.
These are five criminal complaints charging that the defendant has allowed an automobile registered to him to be parked in violation of certain traffic regulations of the city of Providence. Originally, trial was held in the Providence Municipal Court. There, the judge found the defendant guilty and imposed a fine of $50 and costs on each complaint. An appeal was taken to the Superior Court where a justice of the Superior Court affirmed the decision of the Municipal Court. In his appeal to us, the defendant raises a variety of issues. One of them is dispositive.
It is black-letter law that a conviction for a statute containing no penalty cannot stand. Every criminal statute must provide a penalty. The General Assembly has authorized the city of Providence to establish a schedule of fines for violations of parking regulations. Public Laws 1956, ch. 3807. There is no evidence in the record to show that such a schedule has been established and what fines, if any, were to be imposed for the alleged infractions. Municipal ordinances are not within the purview of the doctrine of judicial notice. We must therefore in accordance with the holding of State v. Tessier, 100 R.I. 210, 213 A.2d 699 (1965), remit all five cases to the Superior Court with direction to dismiss the complaints.
ROBERTS, C. J., did not participate.